PER CURIAM:
Franklin C. Reaves appeals the district court’s orders dismissing his civil action under 42 U.S.C. §§ 1983, 1985(3) (2000) and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Reaves v. Town of Fair Bluff, No. CA-03-103-7-F (E.D.N.C. May 12 and July 5, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED